Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 08/05/2022 has been considered.  Claim 1 is amended, claim 18 is added and claims 1-18 are pending.  Currently, claims 10-14, 16 and 17 are withdrawn as non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant indicated there is a support for new claim 18 in page 1, lines 26-32 and page 2 lines 21-34.  However, there is no support in the above indicated sections of the specification, and there is no support in the entire specification or in the original claims.  In the above sections, there is a general teaching from different prior arts about a barrier layer, but there is no teaching or suggestion indicating that the claimed transfer paper excludes the presence of a barrier layer.  For the purpose of examination, the claimed transfer paper excludes the barrier layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 9, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2005/0281964 A1).
Claims 1, 4-7 and 15:  Yamamoto teaches an image recording medium comprising a resin coated paper substrate and a recording layer (abstract), wherein the recording layer is an ink receiving layer comprising a first metal compound inorganic modrant coated on the substrate ([0077], [0125] and [0134]).  Yamamoto teaches the first metal compound can be calcium chloride {instant claims 5, 6 and 15}, magnesium chloride hexahydrate {instant claims 5, 7 and 15} ([0134]-[0136]).  Yamamoto teaches the recording medium is applied as an ink jet recording medium together with sublimation transfer image receiving recording medium {instant claim 4} [0074].
Claim 9:  Yamamoto teaches the paper substrate has a basis weight of 50-250 g/m2 [0066].
Claim 18:  Yamamoto does not expressly teach the image recording medium comprises a barrier layer on the substrate which is a resin coated paper.

Claims 1, 4, 5, 9, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dentani et al. (WO 2016/136122 A1).  Dentani et al. (US 2018/0264864 A1) is used as an English translation for Dentani et al. (WO 2016/136122 A1).
Claims 1, 4, 5 and 15:  Dentani teaches a sublimation type ink jet {instant claim 4} textile printing transfer paper comprising a base material and a sublimation type textile printing ink receiving layer formed on the base material (abstract).  Dentani teaches the ink receiving layer comprises calcium sulfate {instant claims 5 and 15} and barium sulfate as an additional other material [0089].
Claim 9:  Dentani teaches the base material can be paper [0064] having a basis weight of 50-140 g/m2 [0069].
Claim 18:  Dentani does not expressly teach the transfer paper comprises a barrier layer on the base material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2005/0281964 A1) as applied to claim 1 above.
Yamamoto teaches the claimed invention as set forth above.
Claim 2:  With respect to the amount of the inorganic mordant, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the inorganic mordant, and the motivation would be to enhance print receiving property.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 8:  With respect to the air permeability of the medium, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the air permeability, and the motivation would be to control the transfer property of the medium.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dentani et al. (WO 2016/136122 A1) as applied to claim 1 above.  Dentani et al. (US 2018/0264864 A1) is used as an English translation for Dentani et al. (WO 2016/136122 A1).
Dentani teaches the claimed invention as set forth above.
Claim 2:  With respect to the amount of the inorganic mordant, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the inorganic mordant, and the motivation would be to enhance print receiving property.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 8:  With respect to the air permeability of the medium, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the air permeability, and the motivation would be to control the transfer property of the medium.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Yamamoto does not teach or suggest the mordant is not limited to inorganic mordant only as recited in claim 3.  Dentani does not teach or suggest the additional other material is not limited to chloride, nitrate or sulfate of alkaline earth cation as recited in claim 3.

Response to Arguments
Applicant’s argument is based on that the alkaline earth salts directly applied on the fibrous substrate.  This argument is not persuasive for the following reasons.  (1) The limitation of directly applying the alkaline earth salts on the support is not recited in the claims.  (2) In Yamamoto, there is no mention of having a barrier layer on the substrate which is a resin coated paper.  (3) Yamamoto does not equate the resin that was coated on the paper to a barrier layer.  (4) Dentani does not equate the ink receiving layer to a barrier layer.  (5) In Dentani, the base material can be a paper containing wood pulp [0064].  (6) Pending claims except claim 3 do not exclude the presence of other components mixed with the alkaline earth salts.
For the above reasons claims 1-9 and 15 stand rejected, and claim 18 is included in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
September 7, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785